COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In re David Torres, Torres Metals Recycling, and Torres Salvage, Inc.

Appellate case number:    01-17-00967-CV

Trial court case number: 33276

Trial court:              12th District Court of Grimes County

        Relators, David Torres, Torres Metals Recycling, and Torres Salvage, Inc., filed a petition
for writ of mandamus in this Court and requested emergency relief staying all trial proceedings,
including the trial scheduled to begin on January 3, 2018, pending resolution of the petition for
writ of mandamus.
       We grant the motion for emergency relief and order the underlying trial court proceedings,
including trial, STAYED, pending resolution of the petition for writ of mandamus.
      Real party in interest is asked to file a response to the petition for writ of mandamus within
21 days from the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                    Acting individually       Acting for the Court


Date: December 22, 2017